ACCEPTED
                                                                                       12-14-00185-CR
                                                                           TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                 1/16/2015 10:28:07 AM
                                                                                          CATHY LUSK
                                                                                                CLERK

                              NO. 12-14-00185-CR

                                                                 FILED IN
                                                          12th COURT OF APPEALS
JONATHAN BAKER                            §      IN THE COURTTYLER,
                                                                OF APPEALS
                                                                       TEXAS
                                                          1/16/2015 10:28:07 AM
vs.                                      §      FOR THE TWELFTHCATHYDISTRICT
                                                                      S. LUSK
                                                                   Clerk
THE STATE OF TEXAS                       §                OF TEXAS AT TYLER


        STATE’S SECOND MOTION FOR EXTENSION OF TIME
                        TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing the State’s brief be

extended. See Tex. R. App. P. 38.6(d). In support of this motion, the State would

show the following:

      A jury convicted appellant, Jonathan Baker, of capital murder of a child

under ten years of age. The State did not seek the death penalty, so the trial court

assessed the mandatory sentence of life imprisonment without parole. Appellant

filed his brief on appeal on November 19, 2014. The State’s brief was originally

due, under Rule 38.6(b) of the Texas Rules of Appellate Procedure, on December

19, 2014. On December 23, 2014, this Court granted the State’s first motion for a

30-day extension of time to file the brief. The State’s brief is now due on January

19, 2015. This case has not yet been set for submission.
      The undersigned attorney is a part-time employee of the Dallas County

District Attorney’s Office and works approximately 24 hours per week. Over the

past 30 days, counsel was out of the office December 22-26 and December 31 and

January 1 due to the Christmas and New Year’s holidays.

      In addition to her briefing docket, counsel is responsible for investigating

and responding to requests for post-conviction forensic DNA testing filed under

Chapter 64 of the Texas Code of Criminal Procedure. Counsel was also recently

given supervisory responsibility over Chapter 64 litigation. Counsel manages a

busy post-conviction DNA docket, which currently consists of 24 active cases. In

the past 30 days, counsel has investigated and prepared a response to a request for

post-conviction DNA testing in The State of Texas v. Charles Edward Cooper, No.

F05-71887-X. Counsel has also represented the State at a hearing on the results of

post-conviction DNA testing in The State of Texas v. Doyle Dudley Trimble, No. F89-

95141-U and has begun investigating a request for DNA testing in The State of

Texas v. William Lee Brothers, Nos. F05-36259-U, F05-36241-U, F05-36242-U, F05-

36260-U, F05-36261-U, and F05-36262-U. In addition, counsel has performed a

host of other duties in connection with her supervisory responsibilities, including

reviewing DNA test results; reviewing and editing responses, testing orders, and

findings prepared by other attorneys in this office; monitoring the progress of cases

                                         2
currently in testing; and updating the docket of pending cases. In the coming

weeks, counsel is responsible for preparing and filing proposed orders granting

DNA testing in the Cooper case. Counsel must also be available to handle any

issues that may arise in any of her other pending DNA cases.

      The record in the instant case consists of approximately 750 pages of

testimony, much of it medical in nature. On appeal, appellant challenges the

sufficiency of the evidence to prove that he intentionally or knowingly caused the

victim’s death. Since this was the main contested issue at trial, the undersigned

attorney has had to carefully review and take detailed notes on all of the testimony

presented at trial.    That process has taken longer than counsel originally

anticipated, due to the complexity of the testimony and the intervening holidays.

Counsel has completed her review of the record in this case and has begun

researching the issues and drafting the State’s brief. Due, however, to counsel’s

part-time status and other pressing responsibilities, counsel expects that it will take

an additional 30 days to complete the brief. Thus, the State requests an extension

of 30 days from the present due date, or until February 18, 2015.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully asks

that the time for filing the State’s brief be extended to February 18, 2015.




                                          3
                                        Respectfully submitted,

                                        /s/ Johanna H. Kubalak
                                        Johanna H. Kubalak
                                        Assistant District Attorney
                                        State Bar No. 24014297
                                        Frank Crowley Courts Bldg.
                                        133 N. Riverfront Blvd., LB-19
                                        Dallas, Texas 75207-4399
                                        (214) 653-3639
                                        (214) 653-3643 fax
                                        Anna.Kubalak@dallascounty.org

                       CERTIFICATE OF SERVICE

     I hereby certify that a true copy of the foregoing State’s motion for extension

of time to file brief was served on Michael Mowla, attorney for appellant, via

electronic delivery to Michael@mowlalaw.com on January 16, 2015.

                                        /s/ Johanna H. Kubalak
                                        Johanna H. Kubalak




                                        4